Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 2 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 3 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-3 and 6-8 are objected to because of the following informalities:  With respect to claims 1-3 and 6-8, the claims use incorrect spelling of the term “sulphide”, rather than correct spelling, “sulfide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buras et al (WO 2005/065177 A2) in view of Matheis et al (US 2012/0213662).
Regarding claims 1 and 6, Buras discloses a method to reduce the emission of hydrogen sulfide in the production of hot bitumen or asphalt (see abstract and paragraph 0012), wherein the method comprises the steps of:
 - providing a bituminous or asphalt mixture comprising sulfide (see paragraph 0010 and 0012-0014);
 - heating the mixture to a temperature of up to 260°C (see paragraph 0026); and 
- adding an inorganic salt to include nitrates to reduce the evolution or emission from the asphalt or asphalt mixture during processing (see paragraph 0027 and 0029).
 Buras does not disclose wherein the inorganic salt is explicitly an aqueous calcium nitrate solution or a calcium nitrate powder as claimed by the applicant.
However in a related field, Matheis discloses an odor control to control hydrogen sulfide levels, wherein the composition may include a sulfide-reducing agent and an 
Matheis further discloses wherein nitrate salts, such as those of sodium and calcium, are commonly used for odor control in wastewater collection and treatment systems and wherein nitrate salts may generally offer an alternative source of oxygen to bacteria for biochemical metabolism, such that sulfates will not be reduced, and may also be effective in removing hydrogen sulfide (see paragraph 0004).
Matheis further discloses wherein the nitrate salts can also be used to remove existing sulfide present at the point of addition of nitrate material (see paragraph 0004). 
Consequently it would have been obvious to try the disclosed calcium nitrate composition of the Matheis process with the Buras process at the time of filing, as Buras discloses utilizing inorganic salts to include nitrates as the hydrogen sulfide scavenger and Matheis further discloses utilizing calcium nitrate to reduce hydrogen sulfide,  wherein the nitrate salts can also be used to remove existing sulfide present at the point of addition of nitrate material, thus it would have been expected that the combination of the two process would produce predictable results. 
Regarding claims 2 and 7, the prior combination teaches the limitation of claim 1. 
The prior combination does not explicitly state utilizing an amount of calcium nitrate between 0.5 and 2.0 mg per mg of sulfide present in the bituminous mixture. 
However Buras further discloses utilizing scavenger in a scavenger to sulfide weight ratio of about 0.5 to 5.0 (see table 3).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed ratio of calcium nitrate between 0.5 
Furthermore differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 and 8, the prior combination teaches the limitation of claim 2 and 7.
The prior combination does not explicitly disclose wherein around 1 mg of calcium nitrate is added per mg of sulfide present in the mixture.
However, Buras further discloses utilizing a hydrogen sulfide scavenger in an amount of about 0.005 to about 2.0 wt. % based on the mixture (see paragraph 0028) and further discloses utilizing said scavenger in a scavenger to sulfide weight ratio of about 0.5 to 5 (see table 3).
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed weight ratio of 1, as Buras discloses utilizing hydrogen sulfide scavenger in a weight ration amount 0.5 to 5.0. 
Furthermore differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4 and 9, the prior combination teaches the limitation of claim 1 and 6.
The prior combination does not explicit disclose wherein the process uses a calcium nitrate powder has a water content of between 1 and 33 weight%.
However Matheis further discloses wherein the nitrate composition utilized to reduce hydrogen sulfide is present in an amount 30-70% weight, with the balance being water. 
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed concentration calcium nitrate powder has a water content of between 30 and 33 weight%, through routine experimentation as generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).





The prior combination does not explicitly discloses wherein the aqueous calcium nitrate solution has a concentration of between 45 and 55 weight% of calcium nitrate and between 45 and 55 weight% of water.
However Matheis further discloses wherein the nitrate composition utilized to reduce hydrogen sulfide is present in an amount 30-70% weight, with the balance being water. 
Consequently it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed a concentration of between 45 and 55 weight% of calcium nitrate and between 45 and 55 weight% of water, through routine experimentation as generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771